Citation Nr: 0838878	
Decision Date: 11/10/08    Archive Date: 11/20/08

DOCKET NO.  07-00 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for an aortic aneurism, 
secondary to service-connected kidney disease.


REPRESENTATION

Appellant represented by:	Brooks McDaniel, agent


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel

INTRODUCTION

The veteran served on active duty from November 1974 to 
February 1977.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a rating decision of the Roanoke, Virginia, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

The veteran testified at a hearing at the RO before the 
undersigned Veterans Law Judge in February 2008.  

This appeal was previously before the Board in May 2008, when 
it was remanded for additional development.  The requested 
development has been completed, and the appeal has been 
returned to the Board for further review.  


FINDINGS OF FACT

1.  Entitlement to service connection for a kidney disease, 
focal glomerulosclerosis with proteinuria and decreased 
creatine, has been established. 

2.  There is no competent medical evidence of any 
relationship between the veteran's service connected focal 
glomerulosclerosis and his aortic aneurysm.  


CONCLUSION OF LAW

An aortic aneurism was not proximately due to, the result of, 
or aggravated by the veteran's service-connected kidney 
disease.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 
38 C.F.R. §§ 3.303, 3.310 (2008). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002);  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board notes that 38 C.F.R. 3.159 was recently amended to 
eliminate the requirement that VA request that a claimant 
submit any evidence in his or her possession that might 
substantiate the claim.  38 C.F.R. § 3.159 (2008). 

In Pelegrini, the United States Court of Appeals for Veterans 
Claims (Court) held that VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable adjudication by the RO. 

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must inform a claimant that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

The veteran was provided with preadjudication VCAA notice by 
letter dated in November 2004.  This letter told the veteran 
what evidence was needed to substantiate the claim for 
service connection for what he originally claimed to be a 
heart condition, including as secondary to his service 
connected glomerulosclerosis.  The veteran was also informed 
that VA would obtain service records, VA records, and records 
from other Federal agencies, and that with his authorization 
VA would obtain private medical records on his behalf or he 
could submit the records.  This notice met the requirements 
of Pelegrini.  

As for the notice required by the Court in Dingess, the Board 
notes that veteran status has already been established and is 
not at issue.  The November 2004 letter notified the veteran 
of the need to submit evidence of a current disability and a 
relationship between that disability and active service.  

The veteran did not receive notice regarding the degree of 
disability and the effective date of the disability until a 
January 2008 letter.  As this portion of the notice came 
after the initial adjudication of the claim, the timing of 
the notice did not comply with the requirement that the 
notice must precede the adjudication.  The timing deficiency 
was remedied by the fact that the veteran's claim was 
readjudicated by the RO in August 2008, after proper VCAA 
notice was provided.  Mayfield v. Nicholson, 444 F.3d 1328 
(2006).

The Board further finds that the duty to assist has been met.  
All pertinent private records have been obtained.  The 
veteran has indicated that all of his current medical 
treatment is received from the VA, and these records have 
also been obtained.  The veteran has offered testimony at two 
hearings.  Finally, the veteran has been afforded a VA 
examination, and a medical opinion regarding the etiology of 
his disability has been obtained.  As there is no indication 
of any relevant outstanding medical records or other evidence 
that must be obtained, the Board may proceed with review of 
the veteran's appeal.  

Service Connection

The veteran contends that he has developed an aortic aneurysm 
as a result of his service connected kidney disease.  He 
believes that the aneurysm developed either as a direct 
result of this disability or as a result of the medication 
used to treat the disability.  

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. 
§ 3.303(a).  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

A disability which is proximately due to or the result of a 
service-connected disease or injury shall also be service 
connected.  38 C.F.R. § 3.310(a).

Secondary service connection may also be established for a 
nonservice-connected disability which is aggravated by a 
service connected disability.  In this instance, the veteran 
may be compensated for the degree of disability over and 
above the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995); see 
also 38 C.F.R. § 3.310(b).  

In a claim for secondary service connection for a diagnosis 
clearly separate from the service-connected disorder, the 
veteran must present evidence of a medical nature to support 
the alleged causal relationship between the service-connected 
disorder and the disorder for which secondary service 
connection is sought.  See Jones v. Brown, 7 Vet. App. 134 
(1994).  

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).  

After careful consideration of the veteran's contentions and 
the medical evidence, the Board finds that entitlement to 
service connection for an aortic aneurysm as secondary to the 
veteran's service connected kidney disease is not warranted.  

Initially, the Board notes that the service medical records 
are completely negative for evidence of an aortic aneurysm.  
This disability was first discovered in February 1989, and 
the veteran underwent surgical repair at that time.  This was 
12 years after the veteran's discharge from service.  There 
is no medical evidence to relate the aneurysm to active 
service.  Therefore, there is no basis for an award of 
service connection on a direct basis.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  

Turning to the veteran's primary contention that his aortic 
aneurysm has developed secondary to his service connected 
kidney disability, the record shows that entitlement to 
service connection for focal glomerulosclerosis with 
proteinuria and decreased creatine was established in a May 
1977 rating decision.  However, there is absolutely no 
competent medical evidence to show that the veteran's aortic 
aneurysm was either caused or aggravated by the veteran's 
kidney disability or the treatment for this disability. 

September 2004 VA treatment records note that the veteran was 
followed on a yearly basis to guard against the development 
of a new aneurysm.  He was said to be still at risk since he 
had a genetic predisposition to the condition.  

At an April 2005 VA examination for the veteran's kidney 
disability, the examiner noted the veteran's belief that the 
medication for his kidney disability had caused the aortic 
aneurysm.  The examiner commented that he knew of no 
medication treatment for the kidneys that would cause an 
aortic aneurysm.  

June 2006 VA treatment records again note that the veteran 
has a genetic predisposition for aortic aneurysms.  

The veteran was afforded a VA heart examination in June 2008.  
The veteran's medical records were reviewed and discussed.  
After the physical examination and testing, the diagnoses 
included dissecting ascending and descending aortic aneurysm 
status post graft.  The examiner opined that the veteran's 
aortic aneurysm was not caused by or the result of his 
service connected kidney disease.  The rationale for the 
opinion noted that the veteran's focal glomerulosclerosis 
does not affect the arteries or the aorta and, according to a 
review of relevant literature, was not a cause of dissecting 
aortic aneurysm.  A dissecting aortic aneurysm such as the 
veteran's was noted to be uncommon, and the literature stated 
that this disability was a tear in the aortic wall due to 
cystic medical necrosis, which was a defect in the wall of 
the aorta.  The most common factors for men under the age of 
60 were family history, inflammation, and Marfan syndrome.  
The more common forms of aortic aneurysm were associated with 
hypertension, smoking, atherosclerosis, age over 60, and 
family history.  The examiner opined that the veteran's 
dissecting aortic aneurysm was most likely familial.  

As every medical opinion has found that there is no 
relationship between the veteran's service connected kidney 
disability and the development of his aortic aneurysm, there 
is no basis for service connection.  The Board recognizes 
that the June 2008 examiner did not offer a specific opinion 
regarding the possibility of aggravation, but the Board 
interprets the portion of the opinion that states focal 
glomerulosclerosis does not affect the arteries or the aorta 
to encompass the possibility of aggravation.  The finding 
that there is no relationship means there would be no need to 
more specifically aggravation.

The Board has considered the veteran's sincere belief that 
his service connected kidney disability resulted in the 
development of his aortic aneurysm, but the veteran is not a 
physician, and he is not qualified to express a medical 
opinion as to such a relationship.  Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).  Therefore, as every competent 
medical opinion without contradiction has found that there is 
no relationship between the veteran's service connected 
kidney disability and the development of his aortic aneurysm, 
entitlement to service connection is not merited.  


ORDER

Entitlement to service connection for an aortic aneurism, 
secondary to service-connected kidney disease, is denied. 


____________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


